t c memo united_states tax_court a muhsin b jackson muhsin petitioners v commissioner of internal revenue respondent docket no filed date a muhsin pro_se ruth spadaro for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 for negligence or intentional disregard of rules or regulations in the amount of dollar_figure the issues for decision are as follows whether petitioners are entitled to certain claimed itemized_deductions whether petitioners are entitled to certain claimed schedule c deductions whether petitioners are entitled to an earned_income_tax_credit whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations background petitioners resided in trenton new jersey at the time the petition was filed in their amended petition petitioners assert the following all the adjustments made are incorrect irs had no grounds for making any changes in my report as submitted irs had no reference and or informations over and above my report to justify any claim s of deficiency the amended petition was filed in this case on date respondent's answer was filed date by notice dated date this case was set for trial at a session commencing in philadelphia pennsylvania on date at the calendar call petitioner abdus-salaam muhsin petitioner appeared and orally moved for a continuance respondent's counsel advised that petitioners had not communicated and cooperated with respondent's counsel the court advised petitioner of the requirement to communicate and cooperate with respondent's representatives also the court was advised that petitioner was in the process of talking with a representative of the villanova tax clinic based on these circumstances including the indication that petitioners would cooperate in an attempt to settle and or narrow the issues the case was continued from the date philadelphia trial session the matter was not resolved the case was again set for a trial session beginning date in philadelphia petitioner appeared at the calendar call and made an oral motion to dismiss the case for lack of jurisdiction and in the alternative a motion for a continuance the court denied the motions and set the matter for trial on the afternoon of date when the case was called for trial petitioner and counsel for respondent appeared petitioner provided the court an attorney from the clinic advised the court that he was considering entering an appearance depending upon his communications with petitioners the clinic attorney did not enter an appearance in this matter with a trial memorandum petitioners enumerated seven numbered issues in the memorandum none of which related to the adjustments in the notice_of_deficiency the issues set forth by petitioners related to the authority of the internal_revenue_service irs to proceed in this matter and the jurisdiction of this court respondent's counsel advised the court that petitioners had failed to respond to attempted communications upon a review of petitioners’ trial memorandum the court advised petitioner that it was incumbent upon him to address the adjustments set forth in the notice_of_deficiency the court explained that petitioners needed to present evidence by way of testimony or documents with respect to the adjustments the court further explained that petitioners would be given a limited opportunity to present argument relating to issues set forth in their trial memorandum and that the court might consider imposing a penalty under sec_6673 if petitioners pursued arguments that were primarily for delay or were frivolous or groundless a review of this record which includes a copy of petitioners' federal_income_tax return and the notice_of_deficiency dated date reflects that petitioner is an islamic religious leader an imam in the trenton new jersey community petitioner asserts that he travels to places of worship and conducts visitations on a daily basis petitioner reported gross_receipts from this activity in the amount of dollar_figure and expenses of dollar_figure petitioners also reported wages of dollar_figure and total itemized_deductions of dollar_figure with respect to the itemized_deductions respondent disallowed dollar_figure of claimed charitable_contribution deductions and dollar_figure of miscellaneous_itemized_deductions the above adjustments which caused an increase in the taxable_income resulted ina computational adjustment reducing the earned_income_credit to zero discussion petitioners despite having been admonished by the court did not present any evidence documents or testimony to support entitlement to the claimed deductions as we have stated on many occasions deductions are a matter of legislative grace anda taxpayer bears the burden of proving that he is entitled to any deductions claimed see 503_us_79 to the extent that petitioner suggests that the irs does not have the power to examine tax returns or that this court does not have jurisdiction we see no need to refute such arguments which have no colorable merit see 737_f2d_1417 5th cir the court_of_appeals for the third circuit indicated approval of crain v commissioner in sauers v commissioner f 2d 3d cir affg tcmemo_1984_367 see also matthews v commissioner tcmemo_1995_577 affd without published opinion 106_f3d_386 3d cir since there is no evidence in this record from which the court can make findings as to petitioners' claimed deductions respondent's determination is sustained respondent determined petitioners were liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of the rules or regulations see sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id it is the taxpayer's responsibility to establish he is not liable for the accuracy-related_penalty imposed by sec_6662 a see rule a 92_tc_501 petitioner failed to explain adequately the nature of his business and how claimed expenses related to that business he further failed to present any evidence as to itemized_deductions on the basis of the entire record we conclude that petitioners have not established the underpayment_of_tax was due to reasonable_cause and that they acted in good_faith accordingly we hold petitioners are liable for the accuracy-related_penalty the court hereby puts petitioners on notice that in any future proceedings instituted by them primarily for delay or where their position in such proceeding is frivolous or groundless they will be subject_to a penalty not in excess of dollar_figure pursuant to sec_6673 to reflect the foregoing decision will be entered for respondent
